 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of May 25, 2007, among Endocare, Inc., a Delaware corporation (the
“Company”), and Frazier Healthcare V, L.P., a Delaware limited partnership (the
“Purchaser” and together with any other person that may become a party to this
Agreement as a “Purchaser,” collectively, the “Purchasers”).
     WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the Closing under, the Common Stock Subscription
Agreement dated as of May 24, 2007 among the Company and the Purchaser (the
“Subscription Agreement”).
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
          1. Definitions. In addition to the terms defined elsewhere in this
Agreement, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Subscription Agreement, and (b) the
following terms have the meanings indicated:
     “Commission” means the Securities and Exchange Commission.
     “Filing Date” means, with respect to the initial Registration Statement
required to be filed pursuant to Section 2, February 25, 2008, and, with respect
to any additional Registration Statements that may be required pursuant to
Section 3(c), the 30th day following the date on which the Company first knows,
or reasonably should have known, that such additional Registration Statement is
required under such Section.
     “Holder” means any holder, from time to time, of Registrable Securities.
     “Losses” means any and all damages, fines, penalties, deficiencies,
liabilities, claims, losses (including loss of value), judgments, awards,
settlements, taxes, actions, obligations and reasonable costs and expenses in
connection therewith (including, without limitation, interest, court costs and
reasonable fees and expenses of attorneys, accountants and other experts, or any
other reasonable expenses of litigation or other Proceedings or of any default
or assessment).
     “Proceeding” means any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments

 



--------------------------------------------------------------------------------



 



and supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
     “Purchaser Counsel” means the counsel designated by agreement of the
Holders of a majority of Registrable Securities then outstanding and set forth
in a written notice to the Company.
     “Registrable Securities” means any Common Stock issued or issuable pursuant
to the Subscription Agreement, together with any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.
     “Registration Statement” means the initial registration statement required
to be filed hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Required Effectiveness Date” means, with respect to the initial
Registration Statement required to be filed hereunder, May 25, 2008, and, with
respect to any additional Registration Statements that may be required pursuant
to Section 3(c), the 60th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.
     “Rule 415,” “Rule 424” and “Rule 461” means Rule 415, Rule 424 and
Rule 461, respectively, promulgated by the Commission pursuant to the Securities
Act, as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.
          2. Shelf Registration
          (a) Prior to each Filing Date, the Company shall prepare and file with
the Commission a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on Form S-1 or such
another appropriate form in accordance herewith as the Holders may consent) and
shall contain (except if otherwise directed by the Holders or otherwise required
by the Commission) the “Plan of Distribution” attached hereto as Annex A. The
Purchasers acknowledge and agree that as of the date of this Agreement, the
Company is not eligible to use Form S-3. The Company shall use commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, but
in any event prior to the Required Effectiveness Date, and shall use
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the earlier of (i) May 25, 2010 and
(ii) when all Registrable Securities covered by the Registration Statement have
been sold (the “Effectiveness Period”), subject to any applicable exceptions to
continuous

2



--------------------------------------------------------------------------------



 



effectiveness specifically set forth below in this Section 2. The Company shall
notify each Holder in writing promptly (and in any event within two business
days) after receiving notification from the Commission that a Registration
Statement has been declared effective.
          (b) Notwithstanding anything in this Agreement to the contrary, after
60 consecutive business days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Holders, suspend sales under a
Registration Statement after the effective date thereof and/or require that the
Holders immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is engaged in a material merger, acquisition, sale or financing or is in
possession of other material nonpublic information and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity or information, (A) (x) it would be materially detrimental to the
Company (other than as relating solely to the price of the Common Stock) to file
a Registration Statement at such time and (y) it is in the best interests of the
Company to defer proceeding with such registration at such time, or (B) it would
be materially detrimental to the Company (other than as relating solely to the
price of the Common Stock) to amend or supplement an effective Registration
Statement or the related prospectus to disclose such activity or information, as
applicable. Upon receipt of such notice, each Holder shall immediately
discontinue any sales of Registrable Securities pursuant to such registration
until such Holder has received copies of a supplemented or amended Prospectus or
until such Holder is advised in writing by the Company that the then-current
Prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
Prospectus. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Company’s
Board of Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 2(b) may be
exercised no more than two times and for a period of no more than 30 days in any
twelve-month period. Immediately after the end of any suspension period under
this Section 2(b), the Company shall take all necessary actions (including
filing any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Holders to publicly
resell their Registrable Securities pursuant to such effective Registration
Statement.
          (c) Notwithstanding anything in this Agreement to the contrary, so
long as a Registration Statement is on Form S-1 or on any other form that does
not allow for forward incorporation by reference of reports and other materials
filed by the Company pursuant to Section 13(a) or 15(d) of the Exchange Act, the
Company may suspend sales under such Registration Statement (an “Updating
Delay”) (i) for the period commencing at the time that the Company disseminates
a press release announcing its preliminary financial results for any fiscal
period and ending on the third business day after the earlier of (A) the date
that the related report on Form 10-K or 10-Q, as applicable, under the Exchange
Act is filed with the Commission and (B) the date on which such report is
required to be filed under the Exchange Act (without regard to Rule 12b-25
promulgated thereunder) and (ii) for the period commencing at the time that the
Company disseminates a press release announcing a material development and
ending on the third business day after the earlier of (A) the date that the
related report on Form 8-K is filed with the Commission and (B) the date on
which such report is required to be filed under the Exchange Act (without regard
to Rule 12b-25 promulgated thereunder), but in any such case

3



--------------------------------------------------------------------------------



 



only to the extent necessary to allow any post-effective amendment to the
Registration Statement or supplement to the Prospectus to be prepared and, if
necessary, filed with the Commission and, in the case of a post-effective
amendment, declared effective. The Company will use commercially reasonable
efforts to minimize periods during which the Registration Statement is not
effective.
          3. Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:
          (a) Not less than three business days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall (i) furnish to the Holders
and Purchaser Counsel copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders and Purchaser Counsel,
and (ii) cause its officers and directors, counsel and independent certified
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of a majority of the Registrable Securities and
Purchaser Counsel shall reasonably object; provided that such Holders shall
provide any such objections within three business days following receipt of any
such documents.
          (b) (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period (subject to the exceptions to continuous
effectiveness provided above in Section 2(c)) and prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
business days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Holders true and complete copies of all correspondence from
and to the Commission relating to the Registration Statement, unless such
correspondence contains material non-public information as determined by the
Company and its counsel; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented. The foregoing shall apply,
without limitation, to any required revision or modification to the listed
selling stockholders and related information in the applicable Registration
Statement and Prospectus in the event of a transfer of Registrable Securities by
a Holder in a transaction in which the transferee continues to hold restricted
securities (including, without limitation, a distribution of Registrable
Securities by a Holder to its partners, members or stockholders).

4



--------------------------------------------------------------------------------



 



          (c) Notify the Holders of Registrable Securities to be sold and
Purchaser Counsel as promptly as reasonably possible, and (if requested by any
such person) confirm such notice in writing no later than one business day
thereafter, of any of the following events: (i) the Commission notifies the
Company whether there will be a “review” of any Registration Statement; (ii) the
Commission comments in writing on any Registration Statement (in which case the
Company shall deliver to each Holder a copy of such comments and of all written
responses thereto, except to the extent that such correspondence contains
material non-public information as determined by the Company and its counsel);
(iii) any Registration Statement or any post-effective amendment is declared
effective; (iv) the Commission or any other Federal or state governmental
authority requests any amendment or supplement to a Registration Statement or
Prospectus or requests additional information related thereto; (v) the
Commission issues any stop order suspending the effectiveness of any
Registration Statement or notifies the Company that it has initiated any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any statement
made in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
          (d) Use commercially reasonable efforts to avoid the issuance of or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of any Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
          (e) Furnish to each Holder and Purchaser Counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
          (f) Promptly deliver to each Holder and Purchaser Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.
          (g) (i) In the time and manner required by each applicable trading
market or quotation system on which the Company’s Common Stock is approved for
listing or quotation, if at all, prepare and file with such trading market or
quotation system an additional shares listing application covering all of the
Registrable Securities; (ii) use commercially reasonable efforts to approve for
listing and to list the Registrable Securities covered by such Registration
Statement

5



--------------------------------------------------------------------------------



 



with each such trading market or quotation system as soon as reasonably
practicable; (iii) to the extent available to the Company, provide to the
Holders evidence of such listing; and (iv) maintain the listing of such
Registrable Securities on each such trading market or quotation system.
          (h) Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders and Purchaser Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by a Registration Statement,
except that the Company shall not for any such purpose be required (A) to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this paragraph (h) be obligated
to be so qualified, (B) to subject itself to taxation in any such jurisdiction,
or (C) to consent to general service of process in any jurisdiction.
          (i) Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Subscription Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may request.
          (j) Upon the occurrence of any event described in Section 3(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
          (k) Cooperate with any reasonable due diligence investigation
undertaken by the Holders in connection with the sale of Registrable Securities,
including without limitation by making available any documents and information
reasonably requested; provided that the Company will not deliver or make
available to any Holder material, nonpublic information unless such Holder
specifically requests in advance to receive material, nonpublic information.
          (l) Comply with all applicable rules and regulations of the
Commission.
          4. Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (a) all registration and filing fees
(including, without limitation, fees and expenses (i) with respect to

6



--------------------------------------------------------------------------------



 



filings required to be made with any trading market or quotation system, and
(ii) in compliance with applicable state securities or blue sky laws (including,
without limitation, fees and disbursements of counsel for the Company in
connection with blue sky qualifications or exemptions of the Registrable
Securities and determination of the eligibility of the Registrable Securities
for investment under the laws of such jurisdictions as requested by the Holders
)), (b) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses requested
by the Holders), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, and (e) fees and expenses of all other
persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement. The Holders shall be responsible
for all fees and expenses of Purchaser Counsel.
          5. Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (ii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iv)-(vii), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
          (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in any Registration

7



--------------------------------------------------------------------------------



 



Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in such Registration Statement or such
Prospectus. In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
          All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section, provided that it shall not include the costs of
more than one law firm) shall be paid to the Indemnified Party, as incurred,
within 30 days of written notice thereof to the Indemnifying Party accompanied
by copies of the related invoices (regardless of whether it is ultimately
determined that an Indemnified Party is not

8



--------------------------------------------------------------------------------



 



entitled to indemnification hereunder; provided, that the Indemnifying Party may
require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses (not including the cost of more
than one law firm for the Holders of the Company), in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
          The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
          6. Miscellaneous
          (a) Remedies. In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for

9



--------------------------------------------------------------------------------



 



specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
          (b) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of at least a majority of the then outstanding Registrable
Securities. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.
          (c) No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof. Except as and to the extent specified in the SEC Filings
(as defined in the Subscription Agreement), neither the Company nor any
Subsidiary has previously entered into any agreement granting any registration
rights with respect to any of its securities to any person that have not been
satisfied in full.
          (d) No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.
          (e) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
          (f) Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement (not including a post-effective
amendment to a previously filed registration statement) relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities, other than on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans or arrangements, then the Company shall send to
each Holder written notice of such determination and, if within fifteen days
after receipt of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such holder requests to be registered.

10



--------------------------------------------------------------------------------



 



          (g) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number or via e-mail to the e-mail address specified in this Agreement
prior to 5:30 p.m. (Pacific time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number or via e-mail to the e-mail address
specified in this Agreement on a day that is not a business day or later than
5:30 p.m. (Pacific time) and earlier than 11:59 p.m. (Pacific time) on any
business day, (c) the business day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages to this
Agreement or such other addresses for notices and communications as either party
may communicate to the other party in accordance with this Section 6(g).
          (h) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder; provided, however, that, without such written consent, the Company
may assign its rights and obligations hereunder to any surviving or successor
entity the outstanding securities of which have become Registrable Securities
and that agrees to assume all of the obligations of the Company hereunder in
connection with a merger or consolidation of the Company with such other entity.
Each Holder may assign its rights and obligations hereunder in the manner and to
the extent permitted under the Subscription Agreement; provided, that (i) the
assignee agrees in writing to be bound by the terms of this Agreement, and
(ii) the Company is given written notice of such assignment, including the name
and address of such assignee and identification of the Registrable Securities
with respect to which such registration rights are being assigned.
          (i) Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
          (j) Governing Law; Venue; Waiver Of Jury Trail. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT

11



--------------------------------------------------------------------------------



 



PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL
BY JURY.
          (k) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
          (l) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
          (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

            ENDOCARE, INC.
      By:   /s/ Craig T. Davenport         Craig T. Davenport        CEO,
President & Chairman        Address for Notice:
Endocare, Inc.
201 Technology Drive
Irvine, CA 92618

Telephone No.: (949) 450-5422
Facsimile No.: (949) 450-5309
E-mail Address: MRodriguez@endocare.com
Attn: Chief Financial Officer

With copies to:

Telephone No.: (949) 450-5425
Facsimile No.: (949) 450-5310
E-mail Address: CDavis@endocare.com
Attn: General Counsel    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE OF PURCHASER FOLLOW.]

13



--------------------------------------------------------------------------------



 



            FRAZIER HEALTHCARE V, L.P.
By: FHM V, LP, its general partner
By: FHM V, LLC, its general partner        By:   /s/ Thomas S. Hodge        
Thomas S. Hodge        Chief Operating Officer        Address for Notice:
c/o Frazier Healthcare Ventures
601 Union Street, Suite 3200
Seattle, WA 98101

Telephone No.: (206) 621-7200
Facsimile No.: (206) 621-1848
E-mail Address:
Attn: Chief Operating Officer

With copies to:

Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Telephone No.: (212) 969-3000
Facsimile No.: (212) 969-2900
E-mail Address: akansler@proskauer.com
Attn: Adam J. Kansler  

14



--------------------------------------------------------------------------------



 



Annex A
Plan of Distribution
      The selling stockholders may, from time to time, sell any or all of their
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;   •   block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction;   •   purchases by a broker-dealer
as principal and resale by the broker-dealer for its account;   •   an exchange
distribution in accordance with the rules of the applicable exchange;   •  
privately negotiated transactions;   •   short sales;   •   broker-dealers may
agree with the selling stockholders to sell a specified number of such shares at
a stipulated price per share;   •   a combination of any such methods of sale;
and   •   any other method permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     The selling stockholders may also engage in short sales against the box,
puts and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any

 



--------------------------------------------------------------------------------



 



agent, dealer or broker-dealer that participates in transactions involving sales
of the shares if liabilities are imposed on that person under the Securities
Act.
     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.
     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
     We are required to pay all fees and expenses incident to the registration
of the shares of common stock, other than the fees and disbursements of counsel
to the selling stockholders. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
     The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
stockholders.

 